 

Exhibit 10.4

 

DEED OF TRUST

WITH FUTURE ADVANCES AND FUTURE OBLIGATIONS

GOVERNED BY SECTION 443.055 RSMO

THE TOTAL PRINCIPAL AMOUNT OF ALL OBLIGATIONS SECURED IS $6,100,000.00

 

MAXIMUM LIEN. The total principal amount of obligations at any one time which is
secured by this Deed of Trust, in addition to any interest and any amounts
advanced by Lender for the protection of the security interests granted herein,
is $6,100,000.00. This Deed of Trust, including any advances as described above,
shall be governed by all provisions of Section 443.055 of the Revised Statutes
of Missouri in effect as of the date of this Deed of Trust.

 

THIS DEED OF TRUST is dated September 30, 2015, among Reliv' International Inc.,
a Delaware corporation, whose address is 136 Chesterfield Industrial Boulevard,
Chesterfield, MO 63005 ("Grantor"); Enterprise Bank & Trust, whose address is
St. Peters, 300 St. Peters Centre Boulevard, St. Peters, MO 63376 ("Grantee",
referred to below sometimes as "Lender" and sometimes as "Beneficiary"); and
Charford, Inc., whose address is 150 North Meramec, Clayton, MO 63105 (referred
to below as "Trustee").

 

CONVEYANCE AND GRANT. For valuable consideration, Grantor does hereby grant,
bargain, sell, convey and confirm unto the Trustee for the benefit of Lender as
Beneficiary the following described real property, together with all existing or
subsequently erected or affixed buildings, improvements and fixtures; all
easements, rights of way, and appurtenances; all water, water rights and ditch
rights (including stock in utilities with ditch or irrigation rights); all
proceeds (including insurance proceeds); and all other rights, royalties, and
profits relating to the real property, including without limitation all
minerals, oil, gas, geothermal and similar matters, (the "Real Property")
located in St. Louis County, State of Missouri:

 

Adjusted Lot A of the Boundary Adjustment Plat of Lots 2-A and 2-B of The
Boundary Adjustment Plat of Lot 2, Lot 3 and Lot 4 of the Resubdivision of Lot 1
of Chesterfield Industrial Park, according to the plat thereof recorded in Plat
Book 345 Page(s) 257 of the St. Louis County Records.

 

The Real Property or its address is commonly known as 136 Chesterfield
Industrial Boulevard and 112 Chesterfield Industrial Boulevard, Chesterfield, MO
63005. The Real Property tax identification number is 17U 110 442 and 17U 130
187.

 

CROSS-COLLATERALIZATION. In addition to the Note, this Deed of Trust secures all
obligations, debts and liabilities, plus interest thereon, of either Grantor or
Borrower to Lender, or any one or more of them, as well as all claims by Lender
against Borrower and Grantor or any one or more of them, whether now existing or
hereafter arising, whether related or unrelated to the purpose of the Note,
whether voluntary or otherwise, whether due or not due, direct or indirect,
determined or undetermined, absolute or contingent, liquidated or unliquidated,
whether Borrower or Grantor may be liable individually or jointly with others,
whether obligated as guarantor, surety, accommodation party or otherwise, and
whether recovery upon such amounts may be or hereafter may become barred by any
statute of limitations, and whether the obligation to repay such amounts may be
or hereafter may become otherwise unenforceable.

 

FUTURE ADVANCES. In addition to the Note, this Deed of Trust secures all future
advances made by Lender to Borrower or Grantor whether or not the advances are
made pursuant to a commitment. Specifically, without limitation, this Deed of
Trust secures, in addition to the amounts specified in the Note, all future
obligations of Borrower or Grantor to Lender and all future amounts Lender in
its discretion may loan to Borrower or Grantor, together with all interest
thereon; however, in no event shall such future advances and obligations
(excluding interest) exceed in the aggregate $6,100,000.00.

 

Grantor presently assigns to Lender (also known as Beneficiary in this Deed of
Trust) all of Grantor's right, title, and interest in and to all present and
future leases of the Property and all Rents from the Property. In addition,
Grantor grants to Lender a Uniform Commercial Code security interest in the
Personal Property and Rents.

 

THIS DEED OF TRUST, INCLUDING THE ASSIGNMENT OF RENTS AND THE SECURITY INTEREST
IN THE RENTS AND PERSONAL PROPERTY, IS GIVEN TO SECURE (A) PAYMENT OF THE
INDEBTEDNESS AND (B) PERFORMANCE OF ANY AND ALL OBLIGATIONS UNDER THE NOTE, THE
RELATED DOCUMENTS, AND THIS DEED OF TRUST. THIS DEED OF TRUST IS GIVEN AND
ACCEPTED ON THE FOLLOWING TERMS:

 

GRANTOR'S REPRESENTATIONS AND WARRANTIES. Grantor warrants that: (a) this Deed
of Trust is executed at Borrower's request and not at the request of Lender; (b)
Grantor has the full power, right, and authority to enter into this Deed of
Trust and to hypothecate the Property; (c) the provisions of this Deed of Trust
do not conflict with, or result in a default under any agreement or other
instrument binding upon Grantor and do not result in a violation of any law,
regulation, court decree or order applicable to Grantor; (d) Grantor has
established adequate means of obtaining from Borrower on a continuing basis
information about Borrower's financial condition; and (e) Lender has made no
representation to Grantor about Borrower (including without limitation the
creditworthiness of Borrower).

 

 

 

  

GRANTOR'S WAIVERS. Grantor waives all rights or defenses arising by reason of
any "one action" or "anti-deficiency" law, or any other law which may prevent
Lender from bringing any action against Grantor, including a claim for
deficiency to the extent Lender is otherwise entitled to a claim for deficiency,
before or after Lender's commencement or completion of any foreclosure action,
either judicially or by exercise of a power of sale.

 

PAYMENT AND PERFORMANCE. Except as otherwise provided in this Deed of Trust,
Borrower and Grantor shall pay to Lender all Indebtedness secured by this Deed
of Trust as it becomes due, and Borrower and Grantor shall strictly perform all
their respective obligations under the Note, this Deed of Trust, and the Related
Documents.

 

POSSESSION AND MAINTENANCE OF THE PROPERTY. Borrower and Grantor agree that
Borrower's and Grantor's possession and use of the Property shall be governed by
the following provisions:

 

Possession and Use. Until the occurrence of an Event of Default, Grantor may (1)
remain in possession and control of the Property; (2) use, operate or manage the
Property; and (3) collect the Rents from the Property.

 

Duty to Maintain. Grantor shall maintain the Property in tenantable condition
and promptly perform all repairs, replacements, and maintenance necessary to
preserve its value.

 

Compliance With Environmental Laws. Grantor represents and warrants to Lender
that: (1) During the period of Grantor's ownership of the Property, there has
been no use, generation, manufacture, storage, treatment, disposal, release or
threatened release of any Hazardous Substance by any person on, under, about or
from the Property; (2) Grantor has no knowledge of, or reason to believe that
there has been, except as previously disclosed to and acknowledged by Lender in
writing, (a) any breach or violation of any Environmental Laws, (b) any use,
generation, manufacture, storage, treatment, disposal, release or threatened
release of any Hazardous Substance on, under, about or from the Property by any
prior owners or occupants of the Property, or (c) any actual or threatened
litigation or claims of any kind by any person relating to such matters; and (3)
Except as previously disclosed to and acknowledged by Lender in writing, (a)
neither Grantor nor any tenant, contractor, agent or other authorized user of
the Property shall use, generate, manufacture, store, treat, dispose of or
release any Hazardous Substance on, under, about or from the Property; and (b)
any such activity shall be conducted in compliance with all applicable federal,
state, and local laws, regulations and ordinances, including without limitation
all Environmental Laws. Grantor authorizes Lender and its agents to enter upon
the Property to make such inspections and tests, at Grantor's expense, as Lender
may deem appropriate to determine compliance of the Property with this section
of the Deed of Trust. Any inspections or tests made by Lender shall be for
Lender's purposes only and shall not be construed to create any responsibility
or liability on the part of Lender to Grantor or to any other person. The
representations and warranties contained herein are based on Grantor's due
diligence in investigating the Property for Hazardous Substances. Grantor hereby
(1) releases and waives any future claims against Lender for indemnity or
contribution in the event Grantor becomes liable for cleanup or other costs
under any such laws; and (2) agrees to indemnify, defend, and hold harmless
Lender against any and all claims, losses, liabilities, damages, penalties, and
expenses which Lender may directly or indirectly sustain or suffer resulting
from a breach of this section of the Deed of Trust or as a consequence of any
use, generation, manufacture, storage, disposal, release or threatened release
occurring prior to Grantor's ownership or interest in the Property, whether or
not the same was or should have been known to Grantor. The provisions of this
section of the Deed of Trust, including the obligation to indemnify and defend,
shall survive the payment of the Indebtedness and the satisfaction and
reconveyance of the lien of this Deed of Trust and shall not be affected by
Lender's acquisition of any interest in the Property, whether by foreclosure or
otherwise.

 

Nuisance, Waste. Grantor shall not cause, conduct or permit any nuisance nor
commit, permit, or suffer any stripping of or waste on or to the Property or any
portion of the Property. Without limiting the generality of the foregoing,
Grantor will not remove, or grant to any other party the right to remove, any
timber, minerals (including oil and gas), coal, clay, scoria, soil, gravel or
rock products without Lender's prior written consent.

 

Removal of Improvements. Grantor shall not demolish or remove any Improvements
from the Real Property without Lender's prior written consent. As a condition to
the removal of any Improvements, Lender may require Grantor to make arrangements
satisfactory to Lender to replace such Improvements with Improvements of at
least equal value.

 

Lender's Right to Enter. Lender and Lender's agents and representatives may
enter upon the Real Property at all reasonable times to attend to Lender's
interests and to inspect the Real Property for purposes of Grantor's compliance
with the terms and conditions of this Deed of Trust.

 

Compliance with Governmental Requirements. Grantor shall promptly comply with
all laws, ordinances, and regulations, now or hereafter in effect, of all
governmental authorities applicable to the use or occupancy of the Property,
including without limitation, the Americans With Disabilities Act. Grantor may
contest in good faith any such law, ordinance, or regulation and withhold
compliance during any proceeding, including appropriate appeals, so long as
Grantor has notified Lender in writing prior to doing so and so long as, in
Lender's sole opinion, Lender's interests in the Property are not jeopardized.
Lender may require Grantor to post adequate security or a surety bond,
reasonably satisfactory to Lender, to protect Lender's interest.

 

Duty to Protect. Grantor agrees neither to abandon or leave unattended the
Property. Grantor shall do all other acts, in addition to those acts set forth
above in this section, which from the character and use of the Property are
reasonably necessary to protect and preserve the Property.

 

DUE ON SALE - CONSENT BY LENDER. Lender may, at Lender's option, declare
immediately due and payable all sums secured by this Deed of Trust upon the sale
or transfer, without Lender's prior written consent, of all or any part of the
Real Property, or any interest in the Real Property. A "sale or transfer" means
the conveyance of Real Property or any right, title or interest in the Real
Property; whether legal, beneficial or equitable; whether voluntary or
involuntary; whether by outright sale, deed, installment sale contract, land
contract, contract for deed, leasehold interest with a term greater than three
(3) years, lease-option contract, or by sale, assignment, or transfer of any
beneficial interest in or to any land trust holding title to the Real Property,
or by any other method of conveyance of an interest in the Real Property. If any
Grantor is a corporation, partnership or limited liability company, transfer
also includes any change in ownership of more than twenty-five percent (25%) of
the voting stock, partnership interests or limited liability company interests,
as the case may be, of such Grantor. However, this option shall not be exercised
by Lender if such exercise is prohibited by federal law or by Missouri law.

 

 

 

  

TAXES AND LIENS. The following provisions relating to the taxes and liens on the
Property are part of this Deed of Trust:

 

Payment. Grantor shall pay when due (and in all events prior to delinquency) all
taxes, special taxes, assessments, charges (including water and sewer), fines
and impositions levied against or on account of the Property, and shall pay when
due all claims for work done on or for services rendered or material furnished
to the Property. Grantor shall not further encumber the Property or permit or
suffer any mechanic's, laborer's, materialman's, statutory or other lien on the
Property, except for the lien of taxes and assessments not due and except as
otherwise provided in this Deed of Trust.

 

Right to Contest. Grantor may withhold payment of any tax, assessment, or claim
in connection with a good faith dispute over the obligation to pay, so long as
Lender's interest in the Property is not jeopardized. If a lien arises or is
filed as a result of nonpayment, Grantor shall within fifteen (15) days after
the lien arises or, if a lien is filed, within fifteen (15) days after Grantor
has notice of the filing, secure the discharge of the lien, or if requested by
Lender, deposit with Lender cash or a sufficient corporate surety bond or other
security satisfactory to Lender in an amount sufficient to discharge the lien
plus any costs and attorneys' fees, or other charges that could accrue as a
result of a foreclosure or sale under the lien. In any contest, Grantor shall
defend itself and Lender and shall satisfy any adverse judgment before
enforcement against the Property. Grantor shall name Lender as an additional
obligee under any surety bond furnished in the contest proceedings.

 

Evidence of Payment. Grantor shall upon demand furnish to Lender satisfactory
evidence of payment of the taxes or assessments and shall authorize the
appropriate governmental official to deliver to Lender at any time a written
statement of the taxes and assessments against the Property.

 

Notice of Construction. Grantor shall notify Lender at least fifteen (15) days
before any work is commenced, any services are furnished, or any materials are
supplied to the Property, if any mechanic's lien, materialmen's lien, or other
lien could be asserted on account of the work, services, or materials and the
cost exceeds $5,000.00. Grantor will upon request of Lender furnish to Lender
advance assurances satisfactory to Lender that Grantor can and will pay the cost
of such improvements.

 

PROPERTY DAMAGE INSURANCE. The following provisions relating to insuring the
Property are a part of this Deed of Trust.

 

Maintenance of Insurance. Grantor shall procure and maintain policies of fire
insurance with standard extended coverage endorsements on a replacement basis
for the full insurable value covering all Improvements on the Real Property in
an amount sufficient to avoid application of any coinsurance clause, and with a
standard mortgagee clause in favor of Lender. Grantor shall also procure and
maintain comprehensive general liability insurance in such coverage amounts as
Lender may request with Trustee and Lender being named as additional insureds in
such liability insurance policies. Additionally, Grantor shall maintain such
other insurance, including but not limited to hazard, business interruption, and
boiler insurance, as Lender may reasonably require. Policies shall be written in
form, amounts, coverages and basis reasonably acceptable to Lender and issued by
a company or companies reasonably acceptable to Lender. Grantor, upon request of
Lender, will deliver to Lender from time to time the policies or certificates of
insurance in form satisfactory to Lender, including stipulations that coverages
will not be cancelled or diminished without at least thirty (30) days prior
written notice to Lender. Each insurance policy also shall include an
endorsement providing that coverage in favor of Lender will not be impaired in
any way by any act, omission or default of Grantor or any other person. The Real
Property is or will be located in an area designated by the Administrator of the
Federal Emergency Management Agency as a special flood hazard area. Grantor
agrees to obtain and maintain Federal Flood Insurance, if available, for the
full unpaid principal balance of the loan and any prior liens on the property
securing the loan, up to the maximum policy limits set under the National Flood
Insurance Program, or as otherwise required by Lender, and to maintain such
insurance for the term of the loan.

 

Application of Proceeds. Grantor shall promptly notify Lender of any loss or
damage to the Property if the estimated cost of repair or replacement exceeds
$5,000.00. Lender may make proof of loss if Grantor fails to do so within
fifteen (15) days of the casualty. Whether or not Lender's security is impaired,
Lender may, at Lender's election, receive and retain the proceeds of any
insurance and apply the proceeds to the reduction of the Indebtedness, payment
of any lien affecting the Property, or the restoration and repair of the
Property. If Lender elects to apply the proceeds to restoration and repair,
Grantor shall repair or replace the damaged or destroyed Improvements in a
manner satisfactory to Lender. Lender shall, upon satisfactory proof of such
expenditure, pay or reimburse Grantor from the proceeds for the reasonable cost
of repair or restoration if Grantor is not in default under this Deed of Trust.
Any proceeds which have not been disbursed within 180 days after their receipt
and which Lender has not committed to the repair or restoration of the Property
shall be used first to pay any amount owing to Lender under this Deed of Trust,
then to pay accrued interest, and the remainder, if any, shall be applied to the
principal balance of the Indebtedness. If Lender holds any proceeds after
payment in full of the Indebtedness, such proceeds shall be paid to Grantor as
Grantor's interests may appear.

 

Grantor's Report on Insurance. Upon request of Lender, however not more than
once a year, Grantor shall furnish to Lender a report on each existing policy of
insurance showing: (1) the name of the insurer; (2) the risks insured; (3) the
amount of the policy; (4) the property insured, the then current replacement
value of such property, and the manner of determining that value; and (5) the
expiration date of the policy. Grantor shall, upon request of Lender, have an
independent appraiser satisfactory to Lender determine the cash value
replacement cost of the Property.

 

LENDER'S EXPENDITURES. If any action or proceeding is commenced that would
materially affect Lender's interest in the Property or if Grantor fails to
comply with any provision of this Deed of Trust or any Related Documents,
including but not limited to Grantor's failure to discharge or pay when due any
amounts Grantor is required to discharge or pay under this Deed of Trust or any
Related Documents, Lender on Grantor's behalf may (but shall not be obligated
to) take any action that Lender deems appropriate, including but not limited to
discharging or paying all taxes, liens, security interests, encumbrances and
other claims, at any time levied or placed on the Property and paying all costs
for insuring, maintaining and preserving the Property. All such expenditures
incurred or paid by Lender for such purposes will then bear interest at the rate
charged under the Note from the date incurred or paid by Lender to the date of
repayment by Grantor. All such expenses will become a part of the Indebtedness
and, at Lender's option, will (A) be payable on demand; (B) be added to the
balance of the Note and be apportioned among and be payable with any installment
payments to become due during either (1) the term of any applicable insurance
policy; or (2) the remaining term of the Note; or (C) be treated as a balloon
payment which will be due and payable at the Note's maturity. The Deed of Trust
also will secure payment of these amounts. Such right shall be in addition to
all other rights and remedies to which Lender may be entitled upon Default.

 

 

 

  

WARRANTY; DEFENSE OF TITLE. The following provisions relating to ownership of
the Property are a part of this Deed of Trust:

 

Title. Grantor warrants that: (a) Grantor holds good and marketable title of
record to the Property in fee simple, free and clear of all liens and
encumbrances other than those set forth in the Real Property description or in
any title insurance policy, title report, or final title opinion issued in favor
of, and accepted by, Lender in connection with this Deed of Trust, and (b)
Grantor has the full right, power, and authority to execute and deliver this
Deed of Trust to Lender.

 

Defense of Title. Subject to the exception in the paragraph above, Grantor
warrants and will forever defend the title to the Property against the lawful
claims of all persons. In the event any action or proceeding is commenced that
questions Grantor's title or the interest of Trustee or Lender under this Deed
of Trust, Grantor shall defend the action at Grantor's expense. Grantor may be
the nominal party in such proceeding, but Lender shall be entitled to
participate in the proceeding and to be represented in the proceeding by counsel
of Lender's own choice, and Grantor will deliver, or cause to be delivered, to
Lender such instruments as Lender may request from time to time to permit such
participation.

 

Compliance With Laws. Grantor warrants that the Property and Grantor's use of
the Property complies with all existing applicable laws, ordinances, and
regulations of governmental authorities.

 

Survival of Representations and Warranties. All representations, warranties, and
agreements made by Grantor in this Deed of Trust shall survive the execution and
delivery of this Deed of Trust, shall be continuing in nature, and shall remain
in full force and effect until such time as Borrower's Indebtedness shall be
paid in full.

 

CONDEMNATION. The following provisions relating to condemnation proceedings are
a part of this Deed of Trust:

 

Proceedings. If any proceeding in condemnation is filed, Grantor shall promptly
notify Lender in writing, and Grantor shall promptly take such steps as may be
necessary to defend the action and obtain the award. Grantor may be the nominal
party in such proceeding, but Lender shall be entitled to participate in the
proceeding and to be represented in the proceeding by counsel of its own choice,
and Grantor will deliver or cause to be delivered to Lender such instruments and
documentation as may be requested by Lender from time to time to permit such
participation.

 

Application of Net Proceeds. If all or any part of the Property is condemned by
eminent domain proceedings or by any proceeding or purchase in lieu of
condemnation, Lender may at its election require that all or any portion of the
net proceeds of the award be applied to the Indebtedness or the repair or
restoration of the Property. The net proceeds of the award shall mean the award
after payment of all reasonable costs, expenses, and attorneys' fees incurred by
Trustee or Lender in connection with the condemnation.

 

IMPOSITION OF TAXES, FEES AND CHARGES BY GOVERNMENTAL AUTHORITIES. The following
provisions relating to governmental taxes, fees and charges are a part of this
Deed of Trust:

 

Current Taxes, Fees and Charges. Upon request by Lender, Grantor shall execute
such documents in addition to this Deed of Trust and take whatever other action
is requested by Lender to perfect and continue Lender's lien on the Real
Property. Grantor shall reimburse Lender for all taxes, as described below,
together with all expenses incurred in recording, perfecting or continuing this
Deed of Trust, including without limitation all taxes, fees, documentary stamps,
and other charges for recording or registering this Deed of Trust.

 

Taxes. The following shall constitute taxes to which this section applies: (1) a
specific tax upon this type of Deed of Trust or upon all or any part of the
Indebtedness secured by this Deed of Trust; (2) a specific tax on Borrower which
Borrower is authorized or required to deduct from payments on the Indebtedness
secured by this type of Deed of Trust; (3) a tax on this type of Deed of Trust
chargeable against the Lender or the holder of the Note; and (4) a specific tax
on all or any portion of the Indebtedness or on payments of principal and
interest made by Borrower.

 

Subsequent Taxes. If any tax to which this section applies is enacted subsequent
to the date of this Deed of Trust, this event shall have the same effect as an
Event of Default, and Lender may exercise any or all of its available remedies
for an Event of Default as provided below unless Grantor either (1) pays the tax
before it becomes delinquent, or (2) contests the tax as provided above in the
Taxes and Liens section and deposits with Lender cash or a sufficient corporate
surety bond or other security satisfactory to Lender.

 

SECURITY AGREEMENT; FINANCING STATEMENTS. The following provisions relating to
this Deed of Trust as a security agreement are a part of this Deed of Trust:

 

Security Agreement. This instrument shall constitute a Security Agreement to the
extent any of the Property constitutes fixtures, and Lender shall have all of
the rights of a secured party under the Uniform Commercial Code as amended from
time to time.

 

Security Interest. Upon request by Lender, Grantor shall take whatever action is
requested by Lender to perfect and continue Lender's security interest in the
Rents and Personal Property. In addition to recording this Deed of Trust in the
real property records, Lender may, at any time and without further authorization
from Grantor, file executed counterparts, copies or reproductions of this Deed
of Trust as a financing statement. Grantor shall reimburse Lender for all
expenses incurred in perfecting or continuing this security interest. Upon
default, Grantor shall not remove, sever or detach the Personal Property from
the Property. Upon default, Grantor shall assemble any Personal Property not
affixed to the Property in a manner and at a place reasonably convenient to
Grantor and Lender and make it available to Lender within three (3) days after
receipt of written demand from Lender to the extent permitted by applicable law.

 

Addresses. The mailing addresses of Grantor (debtor) and Lender (secured party)
from which information concerning the security interest granted by this Deed of
Trust may be obtained (each as required by the Uniform Commercial Code) are as
stated on the first page of this Deed of Trust.

 

 

 

  

FURTHER ASSURANCES; ATTORNEY-IN-FACT. The following provisions relating to
further assurances and attorney-in-fact are a part of this Deed of Trust:

 

Further Assurances. At any time, and from time to time, upon request of Lender,
Grantor will make, execute and deliver, or will cause to be made, executed or
delivered, to Lender or to Lender's designee, and when requested by Lender,
cause to be filed, recorded, refiled, or rerecorded, as the case may be, at such
times and in such offices and places as Lender may deem appropriate, any and all
such mortgages, deeds of trust, security deeds, security agreements, financing
statements, continuation statements, instruments of further assurance,
certificates, and other documents as may, in the sole opinion of Lender, be
necessary or desirable in order to effectuate, complete, perfect, continue, or
preserve (1) Borrower's and Grantor's obligations under the Note, this Deed of
Trust, and the Related Documents, and (2) the liens and security interests
created by this Deed of Trust as first and prior liens on the Property, whether
now owned or hereafter acquired by Grantor. Unless prohibited by law or Lender
agrees to the contrary in writing, Grantor shall reimburse Lender for all costs
and expenses incurred in connection with the matters referred to in this
paragraph.

 

Attorney-in-Fact. If Grantor fails to do any of the things referred to in the
preceding paragraph, Lender may do so for and in the name of Grantor and at
Grantor's expense. For such purposes, Grantor hereby irrevocably appoints Lender
as Grantor's attorney-in-fact for the purpose of making, executing, delivering,
filing, recording, and doing all other things as may be necessary or desirable,
in Lender's sole opinion, to accomplish the matters referred to in the preceding
paragraph.

 

TENANCY OF GRANTOR. By the execution and delivery of this Deed of Trust, Grantor
does hereby become a tenant of the Trustee, and Trustee hereby lets to Grantor
the Property until the Indebtedness is fully paid or until a sale under the
provisions of the paragraph of this Deed of Trust entitled "Foreclosure," at a
rental of one cent per month, payable monthly on demand. Grantor agrees to
surrender peaceable possession of the Property and every part of the Property
sold or conveyed by the Trustee under the terms of this Deed of Trust to the
purchaser at such sale upon the day of such sale, without notice or demand.

 

REINSTATEMENT OF SECURITY INTEREST. If payment is made by Borrower, whether
voluntarily or otherwise, or by guarantor or by any third party, on the
Indebtedness and thereafter Lender is forced to remit the amount of that payment
(A) to Borrower's trustee in bankruptcy or to any similar person under any
federal or state bankruptcy law or law for the relief of debtors, (B) by reason
of any judgment, decree or order of any court or administrative body having
jurisdiction over Lender or any of Lender's property, or (C) by reason of any
settlement or compromise of any claim made by Lender with any claimant
(including without limitation Borrower), the Indebtedness shall be considered
unpaid for the purpose of enforcement of this Deed of Trust and this Deed of
Trust shall continue to be effective or shall be reinstated, as the case may be,
notwithstanding any cancellation of this Deed of Trust or of any note or other
instrument or agreement evidencing the Indebtedness and the Property will
continue to secure the amount repaid or recovered to the same extent as if that
amount never had been originally received by Lender, and Grantor shall be bound
by any judgment, decree, order, settlement or compromise relating to the
Indebtedness or to this Deed of Trust.

 

EVENTS OF DEFAULT. Each of the following, at Lender's option, shall constitute
an Event of Default under this Deed of Trust:

 

Payment Default. Borrower fails to make any payment when due under the
Indebtedness.

 

Other Defaults. Borrower or Grantor fails to comply with or to perform any other
term, obligation, covenant or condition contained in this Deed of Trust or in
any of the Related Documents or to comply with or to perform any term,
obligation, covenant or condition contained in any other agreement between
Lender and Borrower or Grantor.

 

Compliance Default. Failure to comply with any other term, obligation, covenant
or condition contained in this Deed of Trust, the Note or in any of the Related
Documents.

 

Default on Other Payments. Failure of Grantor within the time required by this
Deed of Trust to make any payment for taxes or insurance, or any other payment
necessary to prevent filing of or to effect discharge of any lien.

 

False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or Grantor or on Borrower's or Grantor's behalf under this
Deed of Trust or the Related Documents is false or misleading in any material
respect, either now or at the time made or furnished or becomes false or
misleading at any time thereafter.

 

Termination of Future Advances. Grantor's exercise of Grantor's rights under Mo.
Rev. Stat. Section 443.055 (or any successor provision to such statute) to
terminate the operation of this Deed of Trust as security for future advances on
future obligations.

 

Defective Collateralization. This Deed of Trust or any of the Related Documents
ceases to be in full force and effect (including failure of any collateral
document to create a valid and perfected security interest or lien) at any time
and for any reason.

 

Insolvency. The dissolution or termination of Borrower's or Grantor's existence
as a going business, the insolvency of Borrower or Grantor, the appointment of a
receiver for any part of Borrower's or Grantor's property, any assignment for
the benefit of creditors, any type of creditor workout, or the commencement of
any proceeding under any bankruptcy or insolvency laws by or against Borrower or
Grantor.

 

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or Grantor or by any governmental
agency against any property securing the Indebtedness. This includes a
garnishment of any of Borrower's or Grantor's accounts, including deposit
accounts, with Lender. However, this Event of Default shall not apply if there
is a good faith dispute by Borrower or Grantor as to the validity or
reasonableness of the claim which is the basis of the creditor or forfeiture
proceeding and if Borrower or Grantor gives Lender written notice of the
creditor or forfeiture proceeding and deposits with Lender monies or a surety
bond for the creditor or forfeiture proceeding, in an amount determined by
Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

 

Breach of Other Agreement. Any breach by Borrower or Grantor under the terms of
any other agreement between Borrower or Grantor and Lender that is not remedied
within any grace period provided therein, including without limitation any
agreement concerning any indebtedness or other obligation of Borrower or Grantor
to Lender, whether existing now or later.

 

 

 

  

Events Affecting Guarantor. Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
Indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent, or revokes or disputes the validity of, or liability under,
any Guaranty of the Indebtedness.

 

Adverse Change. A material adverse change occurs in Borrower's or Grantor's
financial condition, or Lender believes the prospect of payment or performance
of the Indebtedness is impaired.

 

Insecurity. Lender in good faith believes itself insecure.

 

RIGHTS AND REMEDIES ON DEFAULT. If an Event of Default occurs under this Deed of
Trust, at any time thereafter, Trustee or Lender may exercise any one or more of
the following rights and remedies:

 

Accelerate Indebtedness. Lender shall have the right at its option without
notice to Borrower or Grantor to declare the entire Indebtedness immediately due
and payable, including any prepayment penalty which Borrower would be required
to pay.

 

Foreclosure. Lender shall have the right to direct the Trustee to proceed to
sell the Property at public vendue or out-cry to the highest bidder for cash,
(as to any part of the Property situated in the City of St. Louis) at the Court
House located in the Civil Courts Building, 10 North Tucker Blvd., in the City
of St. Louis; and/or (as to any part of the Property situated in the County of
St. Louis) at the First Floor, Plaza Level, North Door of the St. Louis County
Government Center Courts Building, 7900 Carondelet Avenue, in Clayton, in the
County of St. Louis, State of Missouri, first giving all notices required by
Missouri law, then in effect, with respect to exercising powers of sale under
the deed of trust. Upon such sale, the Trustee shall execute and deliver a deed
or deeds of conveyance of the Property sold to the purchasers thereof, and any
statement or recital of fact in any such deed shall be prima facie evidence of
the truth of such statement or recital. The Trustee shall receive the proceeds
of any such sale, out of which the Trustee shall pay, first the costs and
expenses of executing this trust, including compensation to the Trustee and to
any attorneys employed by the Trustee, for their services, and the cost of
procuring evidence of title; second, to Lender, for all moneys paid for
insurance, taxes, lien claims, and other charges, together with interest thereon
as provided in this Deed of Trust; third, to Lender, all remaining Indebtedness,
including the Note; fourth, the remainder, if any, to the holders of any lien on
the Property junior to the lien of this Deed of Trust and to the Grantor, as
their interests may appear. In the event the net proceeds of such sale or sales
shall not be sufficient to pay in full the Indebtedness secured by this Deed of
Trust, unless prohibited by law, Borrower hereby promises and agrees to pay any
deficiency thereon on demand, with interest.

 

UCC Remedies. With respect to all or any part of the Personal Property, Lender
shall have all the rights and remedies of a secured party under the Uniform
Commercial Code.

 

Collect Rents. Lender shall have the right, without notice to Borrower or
Grantor to take possession of and manage the Property and collect the Rents,
including amounts past due and unpaid, and apply the net proceeds, over and
above Lender's costs, against the Indebtedness. In furtherance of this right,
Lender may require any tenant or other user of the Property to make payments of
rent or use fees directly to Lender. If the Rents are collected by Lender, then
Grantor irrevocably designates Lender as Grantor's attorney-in-fact to endorse
instruments received in payment thereof in the name of Grantor and to negotiate
the same and collect the proceeds. Payments by tenants or other users to Lender
in response to Lender's demand shall satisfy the obligations for which the
payments are made, whether or not any proper grounds for the demand existed.
Lender may exercise its rights under this subparagraph either in person, by
agent, or through a receiver.

 

Appoint Receiver. Lender shall have the right to have a receiver appointed to
take possession of all or any part of the Property, with the power to protect
and preserve the Property, to operate the Property preceding foreclosure or
sale, and to collect the Rents from the Property and apply the proceeds, over
and above the cost of the receivership, against the Indebtedness. The receiver
may serve without bond if permitted by law. Lender's right to the appointment of
a receiver shall exist whether or not the apparent value of the Property exceeds
the Indebtedness by a substantial amount. Employment by Lender shall not
disqualify a person from serving as a receiver.

 

Other Remedies. Trustee or Lender shall have any other right or remedy provided
in this Deed of Trust or the Note or available at law or in equity.

 

Election of Remedies. Except as may be prohibited by applicable law, all of
Lender's rights and remedies, whether evidenced by this Deed of Trust, the
Related Documents, or by any other writing, shall be cumulative and may be
exercised singularly or concurrently. Election by Lender to pursue any remedy
shall not exclude pursuit of any other remedy, and an election to make
expenditures or to take action to perform an obligation of Grantor under this
Deed of Trust, after Grantor's failure to perform, shall not affect Lender's
right to declare a default and exercise its remedies.

 

Cumulative Remedies. All of Lender's rights and remedies, whether evidenced by
this Deed of Trust, the Related Documents, or by any other writing, shall be
cumulative and may be exercised singularly or concurrently. Election by Lender
to pursue any remedy shall not exclude pursuit of any other remedy, and an
election to make expenditures or to take action to perform an obligation of
Grantor under this Deed of Trust, after Grantor's failure to perform, shall not
affect Lender's right to declare a default and to exercise its remedies.

 

Notice of Sale. Lender shall give Grantor reasonable notice of the time and
place of any public sale of the Personal Property or of the time after which any
private sale or other intended disposition of the Personal Property is to be
made. Reasonable notice shall mean notice given at least ten (10) days before
the time of the sale or disposition. Any sale of the Personal Property may be
made in conjunction with any sale of the Real Property.

 

Sale of the Property. To the extent permitted by applicable law, Borrower and
Grantor hereby waives any and all rights to have the Property marshalled. In
exercising its rights and remedies, the Trustee or Lender shall be free to sell
all or any part of the Property together or separately, in one sale or by
separate sales. Lender shall be entitled to bid at any public sale on all or any
portion of the Property.

 

 

 

  

Attorneys' Fees; Expenses. If Lender institutes any suit or action to enforce
any of the terms of this Deed of Trust, Lender shall be entitled to recover such
sum as the court may adjudge reasonable as attorneys' fees at trial and upon any
appeal. Whether or not any court action is involved, and to the extent not
prohibited by law, all reasonable expenses Lender incurs that in Lender's
opinion are necessary at any time for the protection of its interest or the
enforcement of its rights shall become a part of the Indebtedness payable on
demand and shall bear interest at the Note rate from the date of the expenditure
until repaid. Expenses covered by this paragraph include, without limitation,
however subject to any limits under applicable law, Lender's attorneys' fees and
Lender's legal expenses whether or not there is a lawsuit, including attorneys'
fees and expenses for bankruptcy proceedings (including efforts to modify or
vacate any automatic stay or injunction), and appeals, the cost of searching
records, obtaining title reports (including foreclosure reports), surveyors'
reports, and appraisal fees, title insurance, and fees for the Trustee, to the
extent permitted by applicable law. Grantor also will pay any court costs, in
addition to all other sums provided by law.

 

Rights of Trustee. Trustee shall have all of the rights and duties of Lender as
set forth in this section.

 

POWERS AND OBLIGATIONS OF TRUSTEE. The following provisions relating to the
powers and obligations of Trustee are part of this Deed of Trust:

 

Powers of Trustee. In addition to all powers of Trustee arising as a matter of
law, Trustee shall have the power to take the following actions with respect to
the Property to the extent necessary to give clear title and upon the written
request of Lender and Grantor: (a) join in preparing and filing a map or plat of
the Real Property, including the dedication of streets or other rights to the
public; (b) join in granting any easement or creating any restriction on the
Real Property; and (c) join in any subordination or other agreement affecting
this Deed of Trust or the interest of Lender under this Deed of Trust.

 

Obligations to Notify. Trustee shall not be obligated to notify any other party
of a pending sale under any other trust deed or lien, or of any action or
proceeding in which Grantor, Lender, or Trustee shall be a party, unless the
action or proceeding is brought by Trustee.

 

Trustee. Trustee shall meet all qualifications required for Trustee under
applicable law. In addition to the rights and remedies set forth above, with
respect to all or any part of the Property, the Trustee shall have the right to
foreclose by notice and sale, and Lender shall have the right to foreclose by
judicial foreclosure, in either case in accordance with and to the full extent
provided by applicable law.

 

Successor Trustee. Lender, at Lender's option, may from time to time appoint a
successor Trustee to any Trustee appointed under this Deed of Trust by an
instrument executed and acknowledged by Lender and recorded in the office of the
recorder of St. Louis County, State of Missouri. The instrument shall contain,
in addition to all other matters required by state law, the names of the
original Lender, Trustee, and Grantor, the book and page where this Deed of
Trust is recorded, and the name and address of the successor trustee, and the
instrument shall be executed and acknowledged by Lender or its successors in
interest. The successor trustee, without conveyance of the Property, shall
succeed to all the title, power, and duties conferred upon the Trustee in this
Deed of Trust and by applicable law.

 

NOTICES. Any notice required to be given under this Deed of Trust, including
without limitation any notice of default and any notice of sale shall be given
in writing, and shall be effective when actually delivered, when actually
received by telefacsimile (unless otherwise required by law), when deposited
with a nationally recognized overnight courier, or, if mailed, when deposited in
the United States mail, as first class, certified or registered mail postage
prepaid, directed to the addresses shown near the beginning of this Deed of
Trust. All copies of notices of foreclosure from the holder of any lien which
has priority over this Deed of Trust shall be sent to Lender's address, as shown
near the beginning of this Deed of Trust. Any party may change its address for
notices under this Deed of Trust by giving formal written notice to the other
parties, specifying that the purpose of the notice is to change the party's
address. For notice purposes, Grantor agrees to keep Lender informed at all
times of Grantor's current address. Unless otherwise provided or required by
law, if there is more than one Grantor, any notice given by Lender to any
Grantor is deemed to be notice given to all Grantors.

 

CHOICE OF VENUE. Borrower agrees that the sole jurisdiction of any lawsuit
arising hereunder shall be the state or federal courts having jurisdiction over
any county in which the Lender has an office.

 

MISCELLANEOUS PROVISIONS. The following miscellaneous provisions are a part of
this Deed of Trust:

 

Amendments. This Deed of Trust, together with any Related Documents, constitutes
the entire understanding and agreement of the parties as to the matters set
forth in this Deed of Trust. No alteration of or amendment to this Deed of Trust
shall be effective unless given in writing and signed by the party or parties
sought to be charged or bound by the alteration or amendment.

 

Annual Reports. If the Property is used for purposes other than Grantor's
residence, Grantor shall furnish to Lender, upon request, a certified statement
of net operating income received from the Property during Grantor's previous
fiscal year in such form and detail as Lender shall require. "Net operating
income" shall mean all cash receipts from the Property less all cash
expenditures made in connection with the operation of the Property.

 

Caption Headings. Caption headings in this Deed of Trust are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Deed of Trust.

 

Merger. There shall be no merger of the interest or estate created by this Deed
of Trust with any other interest or estate in the Property at any time held by
or for the benefit of Lender in any capacity, without the written consent of
Lender.

 

Governing Law. This Deed of Trust will be governed by federal law applicable to
Lender and, to the extent not preempted by federal law, the laws of the State of
Missouri without regard to its conflicts of law provisions. This Deed of Trust
has been accepted by Lender in the State of Missouri.

 

Joint and Several Liability. All obligations of Borrower and Grantor under this
Deed of Trust shall be joint and several, and all references to Grantor shall
mean each and every Grantor, and all references to Borrower shall mean each and
every Borrower. This means that each Grantor signing below is responsible for
all obligations in this Deed of Trust. Where any one or more of the parties is a
corporation, partnership, limited liability company or similar entity, it is not
necessary for Lender to inquire into the powers of any of the officers,
directors, partners, members, or other agents acting or purporting to act on the
entity's behalf, and any obligations made or created in reliance upon the
professed exercise of such powers shall be guaranteed under this Deed of Trust.

 

 

 

  

No Waiver by Lender. Lender shall not be deemed to have waived any rights under
this Deed of Trust unless such waiver is given in writing and signed by Lender.
No delay or omission on the part of Lender in exercising any right shall operate
as a waiver of such right or any other right. A waiver by Lender of a provision
of this Deed of Trust shall not prejudice or constitute a waiver of Lender's
right otherwise to demand strict compliance with that provision or any other
provision of this Deed of Trust. No prior waiver by Lender, nor any course of
dealing between Lender and Grantor, shall constitute a waiver of any of Lender's
rights or of any of Grantor's obligations as to any future transactions.
Whenever the consent of Lender is required under this Deed of Trust, the
granting of such consent by Lender in any instance shall not constitute
continuing consent to subsequent instances where such consent is required and in
all cases such consent may be granted or withheld in the sole discretion of
Lender.

 

Severability. If a court of competent jurisdiction finds any provision of this
Deed of Trust to be illegal, invalid, or unenforceable as to any circumstance,
that finding shall not make the offending provision illegal, invalid, or
unenforceable as to any other circumstance. If feasible, the offending provision
shall be considered modified so that it becomes legal, valid and enforceable. If
the offending provision cannot be so modified, it shall be considered deleted
from this Deed of Trust. Unless otherwise required by law, the illegality,
invalidity, or unenforceability of any provision of this Deed of Trust shall not
affect the legality, validity or enforceability of any other provision of this
Deed of Trust.

 

Successors and Assigns. Subject to any limitations stated in this Deed of Trust
on transfer of Grantor's interest, this Deed of Trust shall be binding upon and
inure to the benefit of the parties, their successors and assigns. If ownership
of the Property becomes vested in a person other than Grantor, Lender, without
notice to Grantor, may deal with Grantor's successors with reference to this
Deed of Trust and the Indebtedness by way of forbearance or extension without
releasing Grantor from the obligations of this Deed of Trust or liability under
the Indebtedness.

 

Time is of the Essence. Time is of the essence in the performance of this Deed
of Trust.

 

Waiver of Homestead Exemption. Grantor hereby releases and waives all rights and
benefits of the homestead exemption laws of the State of Missouri as to all
Indebtedness secured by this Deed of Trust.

 

DEFINITIONS. The following capitalized words and terms shall have the following
meanings when used in this Deed of Trust. Unless specifically stated to the
contrary, all references to dollar amounts shall mean amounts in lawful money of
the United States of America. Words and terms used in the singular shall include
the plural, and the plural shall include the singular, as the context may
require. Words and terms not otherwise defined in this Deed of Trust shall have
the meanings attributed to such terms in the Uniform Commercial Code:

 

Beneficiary. The word "Beneficiary" means Enterprise Bank & Trust, and its
successors and assigns.

 

Borrower. The word "Borrower" means RELIV' INTERNATIONAL, INC.; RELIV', INC.;
RELIV' WORLD CORPORATION; and SL Technology, Inc. and includes all co-signers
and co-makers signing the Note and all their successors and assigns.

 

Deed of Trust. The words "Deed of Trust" mean this Deed of Trust among Grantor,
Lender, and Trustee, and includes without limitation all assignment and security
interest provisions relating to the Personal Property and Rents.

 

Default. The word "Default" means the Default set forth in this Deed of Trust in
the section titled "Default".

 

Environmental Laws. The words "Environmental Laws" mean any and all state,
federal and local statutes, regulations and ordinances relating to the
protection of human health or the environment, including without limitation the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended, 42 U.S.C. Section 9601, et seq. ("CERCLA"), the Superfund Amendments
and Reauthorization Act of 1986, Pub. L. No. 99-499 ("SARA"), the Hazardous
Materials Transportation Act, 49 U.S.C. Section 1801, et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq., or other
applicable state or federal laws, rules, or regulations adopted pursuant
thereto.

 

Event of Default. The words "Event of Default" mean any of the events of default
set forth in this Deed of Trust in the events of default section of this Deed of
Trust.

 

Grantor. The word "Grantor" means RELIV' INTERNATIONAL, INC..

 

Guaranty. The word "Guaranty" means the guaranty from guarantor, endorser,
surety, or accommodation party to Lender, including without limitation a
guaranty of all or part of the Note.

 

Hazardous Substances. The words "Hazardous Substances" mean materials that,
because of their quantity, concentration or physical, chemical or infectious
characteristics, may cause or pose a present or potential hazard to human health
or the environment when improperly used, treated, stored, disposed of,
generated, manufactured, transported or otherwise handled. The words "Hazardous
Substances" are used in their very broadest sense and include without limitation
any and all hazardous or toxic substances, materials or waste as defined by or
listed under the Environmental Laws. The term "Hazardous Substances" also
includes, without limitation, petroleum and petroleum by-products or any
fraction thereof and asbestos.

 

Improvements. The word "Improvements" means all existing and future
improvements, buildings, structures, mobile homes affixed on the Real Property,
facilities, additions, replacements and other construction on the Real Property.

 

Indebtedness. The word "Indebtedness" means all principal, interest, and other
amounts, costs and expenses payable under the Note or Related Documents,
together with all renewals of, extensions of, modifications of, consolidations
of and substitutions for the Note or Related Documents and any amounts expended
or advanced by Lender to discharge Grantor's obligations or expenses incurred by
Trustee or Lender to enforce Grantor's obligations under this Deed of Trust,
together with interest on such amounts as provided in this Deed of Trust.
Specifically, without limitation, Indebtedness includes the future advances set
forth in the Future Advances provision, together with all interest thereon and
all amounts that may be indirectly secured by the Cross-Collateralization
provision of this Deed of Trust.

 

Lender. The word "Lender" means Enterprise Bank & Trust, its successors and
assigns.

 

 

 

  

Note. The word "Note" means the promissory note dated September 30, 2015, in the
original principal amount of $3,249,500.74 from Borrower to Lender, together
with all renewals of, extensions of, modifications of, refinancings of,
consolidations of, and substitutions for the promissory note or agreement.
NOTICE TO GRANTOR: THE NOTE CONTAINS A VARIABLE INTEREST RATE.

 

Personal Property. The words "Personal Property" mean all equipment, fixtures,
and other articles of personal property now or hereafter owned by Grantor, and
now or hereafter attached or affixed to the Real Property; together with all
accessions, parts, and additions to, all replacements of, and all substitutions
for, any of such property; and together with all proceeds (including without
limitation all insurance proceeds and refunds of premiums) from any sale or
other disposition of the Property.

 

Property. The word "Property" means collectively the Real Property and the
Personal Property.

 

Real Property. The words "Real Property" mean the real property, interests and
rights, as further described in this Deed of Trust.

 

Related Documents. The words "Related Documents" mean all promissory notes,
credit agreements, loan agreements, environmental agreements, guaranties,
security agreements, mortgages, deeds of trust, security deeds, collateral
mortgages, and all other instruments, agreements and documents, whether now or
hereafter existing, executed in connection with the Indebtedness.

 

Rents. The word "Rents" means all present and future rents, revenues, income,
issues, royalties, profits, and other benefits derived from the Property.

 

Trustee. The word "Trustee" means Charford, Inc., whose address is 150 North
Meramec, Clayton, MO 63105 and any substitute or successor trustees.

 

WAIVE JURY. All parties to this Deed of Trust hereby waive the right to any jury
trial in any action, proceeding, or counterclaim brought by any party against
any other party.

 

GRANTOR ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS DEED OF TRUST, AND
GRANTOR AGREES TO ITS TERMS.

 

GRANTOR:   RELIV' INTERNATIONAL, INC.   By: /s/ Ryan A. Montgomery   Ryan A.
Montgomery, President of RELIV' INTERNATIONAL, INC.   By: /s/ Steven D. Albright
  Steven D. Albright, Chief Financal Officer of RELIV' INTERNATIONAL, INC.

 

 

 

CORPORATE ACKNOWLEDGMENT

 

STATE OF ___________________________________ )   ) SS ________________________
OF ___________________________________ )

 

On this _____________________ day of ____________________________, 20 _______,
before me appeared Ryan A. Montgomery and Steven D. Albright, to me personally
known, who, being by me duly sworn, did say that they are President of RELIV'
INTERNATIONAL, INC. and Chief Financal Officer of RELIV' INTERNATIONAL, INC.,
respectively, and that on behalf of said corporation, by authority of its board
of directors, said Ryan A. Montgomery and Steven D. Albright acknowledged said
Deed of Trust to be the free act and deed of said corporation and that said
corporation has no corporate seal.

 

        Notary PublicSEAL]     My Commission expires:            

 

 

 

  

1.   TITLE OF DOCUMENT: Deed of Trust       2.   DATE OF DOCUMENT: September 30,
2015       3.   GRANTOR(S): RELIV' INTERNATIONAL, INC.       4.   GRANTEE(S):
Enterprise Bank & Trust      



5.   STATUTORY MAILING ADDRESS(ES):             GRANTOR'S ADDRESS:     136
Chesterfield Industrial Boulevard, Chesterfield, MO  63005           GRANTEE'S
ADDRESS:     St. Peters, 300 St. Peters Centre Boulevard, St. Peters, MO  63376
          RECORDATION REQUESTED BY:     Enterprise Bank & Trust, St. Peters, 300
St. Peters Centre Boulevard, St. Peters, MO  63376           WHEN RECORDED MAIL
TO:     Enterprise Bank & Trust,  1281 North Warson Road,  St. Louis, MO  63132
      6.   LEGAL DESCRIPTION:               Legal description of the property is
set out on page 1.         7.   REFERENCE BOOK AND PAGE(S):  

 

 

 

 

